Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not appear to teach or suggest a method of preparing a low-dose ophthalmic formulation having the claimed stability. The closest prior art is Ostrow et al (US 2019/0091213 A1).
Ostrow taught ophthalmic formulations [abstract]; however, the claimed invention is drawn to a method of manufacture of an ophthalmic product, while Ostrow is concerned with packaging the formulation to an end user. Motivation is not found within the art to modify Ostrow, in order to arrive at the claimed method of preparing.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192.  The examiner can normally be reached on Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CELESTE A RONEY/Primary Examiner, Art Unit 1612